 Case: 4:20-cv-00634-SEP Doc. #: 45 Filed: 01/25/21 Page: 1 of 3 PageID #: 486




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ALEXANDER RAIMO,                                   )
individually and on behalf of all others           )
similarly situated                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )           Case No. 4:20-cv-00634-SEP
                                                   )
WASHINGTON UNIVERSITY IN                           )
ST. LOUIS,                                         )
                                                   )
       Defendant.                                  )

                                MEMORANDUM AND ORDER
       Before the Court is Defendant Washington University in St. Louis’s (“Washington
University”) Motion to Stay and Bifurcate Discovery. Doc. [32]. This matter is fully briefed.
For the reasons set forth below, the Motion is granted in part and denied in part.
                                           LEGAL STANDARD
       In resolving a motion to stay discovery pending disposition of a motion to dismiss, a
court considers four factors, including:
         (1) whether the movant has a shown a likelihood of success on the merits of
         the dispositive motion;
         (2) hardship or inequality to the moving party if the matter is not stayed;
         (3) prejudice to the non-moving party [if the matter is stayed]; and
         (4) the conservation of judicial resources.
Physicians Home Health Infusion, P.C. v. UnitedHealthcare of the Midwest, Inc., No.,
2019 WL 4644021, at *3 (E.D. Mo. Sept. 24, 2019). The decision to stay discovery is
“generally practical and . . . left largely to the court’s discretion.” Id. (quoting Dufrene
v. ConAgra Foods, Inc., 2016 WL 10651947, at *2 (D. Minn. Apr. 7, 2016)).
                                             DISCUSSION
       The balance of those factors favors granting a stay of discovery in this case. In
evaluating the likelihood of success on the merits, Washington University “‘must show more

                                                  1
 Case: 4:20-cv-00634-SEP Doc. #: 45 Filed: 01/25/21 Page: 2 of 3 PageID #: 487




than the mere possibility’ of success on its motion to dismiss, but ‘is not required to demonstrate
a greater than fifty percent probability’ that the motion to dismiss will be successful.” Id.
(quoting Dufrene, 2016 WL 10651947, at *3). Washington University’s arguments for dismissal
are colorable, and for purposes of the motion to stay, Washington University has established
more than a mere possibility that the motion to dismiss will be successful.
       The Court must also consider potential hardship to Washington University if the motion
to stay is not granted and the prejudice to Plaintiffs if it is granted. Given the large proposed
class size—potentially thousands of students—and the lack of a central repository containing
Washington University’s relevant documents, it would be a substantial hardship for Washington
University to engage in discovery at this stage. While no discovery requests had been served
when this motion was filed, the hardship is not speculative, because “the burden of simply
gathering documents” for the thousands of students will be immense and expensive. Doc. [35] at
3. Furthermore, the risk of prejudice to Raimo and other class members is low. Raimo argues
that “prompt resolution is vital here given the hardship faced by students” and the increased risk
of losing evidence, including inability of witnesses to recall specific facts. Doc. [34] at 5. But
Raimo and the class members seek refunds of money already paid, Doc. [1] at 23; therefore, a
stay of discovery will not increase their financial hardship, even if they ultimately prevail. The
risk of lost evidence or diminished witness recall is also relatively low in a case based on events
that took place so recently. A stay will cause Plaintiffs no unfair prejudice.
       The fourth factor—conservation of judicial resources—also weighs in favor of granting
the stay. In determining whether the stay would conserve judicial resources, “a court examines
the breadth of any pending discovery and whether the pending dispositive motion has the
potential to resolve the litigation.” Physicians Home Health Infusion, 2019 WL 4644021, at *6
(quoting Dufrene 2016 WL 10651947, at *4). Because the proposed class size is so large, the
breadth of the pending discovery is likely substantial. Moreover, if the motion to dismiss is
granted in full, it will resolve “all of the issues to which the currently pending discovery in
relevant.” Id. (quoting Dufrene, 2016 WL 10651947, at *4).
       The Court concludes that the four factors involved in evaluating a stay of discovery
pending resolution of a motion to dismiss all weigh in favor of staying discovery until the
disposition of Defendant’s Motion to Dismiss (Doc. [25]). See McClanahan v. Webster Univ.,
No. 4:20-cv-00907-MTS (E.D. Mo. filed July 10, 2020), Doc. [46] (granting a motion to stay

                                                  2
 Case: 4:20-cv-00634-SEP Doc. #: 45 Filed: 01/25/21 Page: 3 of 3 PageID #: 488




discovery). The Court will deny the request to bifurcate discovery at this time, but Defendant
may file another motion to bifurcate discovery if the Court denies the motion to dismiss.
       Accordingly,
       IT IS HEREBY ORDERED that Defendant’s Motion to Stay and Bifurcate Discovery
(Doc. [32]) is GRANTED with respect to the stay of discovery and DENIED without
prejudice with respect to the bifurcation of discovery.


       Dated this 25th day of January, 2021.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                3
